Title: From Thomas Jefferson to John Randolph, 25 October 1803
From: Jefferson, Thomas
To: Randolph, John


            
              Oct. 25. 03.
            
            Th: Jefferson being informed of the question which occupied the H. of R. yesterday, and of the argument founded on the English expression ‘engages to cede.’ altho’ he knows it has been decided, yet for mr Randolph’s satisfaction incloses him the following extracts from the French originals on the paper herein sent. the 2d. treaty, which was in all our newspapers, tho’ never authentically published, shews they considered the 1st. as an actual conveyance, that no other was ever contemplated, & that nothing more remained to be done but to redeliver the country, for which the king signed an order, which is in possession of the French Chargé here, and will be forwarded by our messenger as soon as we are authorised to recieve the possession. affectionate & respectful salutations.
          